Title: Ezekiel Bacon to James Monroe, 21 February 1814
From: Bacon, Ezekiel
To: Monroe, James


        
          Sir,
          Pittsfield (Ms). Feby. 21. 1814
        
        Yours of the 12th. Inst. accompanying my commission as Comptroller of the Treasury was received by the last mail. I am not insensible of the high honor done me by this very unexpected mark of confidence on the part of the President.
        The circumstance of its being so entirely unexpected & out of the range of all my past calculations, will I trust be thought sufficient to justify me in asking a very few days to consider of a question in every point of view so serious & important as the acceptance of an office involving in it so high trusts & responsibilities & having so material a bearing on the present

circumstances & the future fortunes of myself & family— in the mean time & for the purpose of preventing any unnecessary delay which might incommode the public service, I would request you to have the goodness to inform me the longest period at which in case of my acceptance my attendance at the seat of Govt. & my entering upon the duties of the office will be deemed indispensible, since it will redily occur that some little time will be necessary for me to arrange my family & personal concerns before I leave them. With much respect I have the honor to be Your obt. Servt.
        
          E Bacon
        
      